Case 1:21-cv-00685-AJT-TCB Document 3-9 Filed 06/08/21 Page 1 of 1 PageID# 103




                            UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

    FRANCISCO MENDOZA, MIGUEL
    MARTINEZ and KEVIN RODRIGUEZ,
    individually and on behalf of all others similarly
    situated,

                               Plaintiffs,

    v.                                                    Civil Action No. 21-cv-00685

    CARDINAL MULTI SERVICES LLC and
    WILSON O. AGUILAR,

                               Defendants.



                                       NOTICE OF HEARING
          PLEASE TAKE NOTICE that on Friday, July 2, 2021, at 10:00 a.m., or as soon

thereafter as the undersigned may be heard, the Plaintiffs will present to the Court the Motion for

Conditional Collective Action Certification and Court-Facilitated Notice.1

Dated June 8, 2021                               Respectfully submitted,

                                                 /s/ Mark Hanna
                                                 Mark Hanna (Virginia Bar No. 45442)
                                                 Roseann R. Romano (pro hac forthcoming)
                                                 Murphy Anderson PLLC
                                                 1401 K Street NW, Suite 300
                                                 Washington, DC 20005
                                                 Phone: (202) 223-2620
                                                 Fax: (202) 296-9600
                                                 mhanna@murphypllc.com




1
 Plaintiffs’ counsel has not conferred with Defendants as of the date of this Notice because the
Motion is filed prior to service of original process in this case. Plaintiffs’ counsel will confer
with Defendants at the earliest possible opportunity after service is completed, and the Parties
will file an amended Notice of Hearing if needed.
